Name: Commission Directive 2003/80/EC of 5 September 2003 establishing a symbol indicating the durability of cosmetic products in Annex VIIIa to Council Directive 76/768/EEC (Text with EEA relevance)
 Type: Directive
 Subject Matter: European Union law;  chemistry;  consumption;  marketing
 Date Published: 2003-09-06

 Avis juridique important|32003L0080Commission Directive 2003/80/EC of 5 September 2003 establishing a symbol indicating the durability of cosmetic products in Annex VIIIa to Council Directive 76/768/EEC (Text with EEA relevance) Official Journal L 224 , 06/09/2003 P. 0027 - 0028Commission Directive 2003/80/ECof 5 September 2003establishing a symbol indicating the durability of cosmetic products in Annex VIIIa to Council Directive 76/768/EEC(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 76/768/EEC of 27 July 1976 on the approximation of the laws of the Member States relating to cosmetic products(1), as last amended by Directive 2003/15/EC of the European Parliament and of the Council(2),Having regard to Directive 2003/15/EC, in particular Article 1(11) thereof,Whereas:(1) In order to improve the information provided to consumers, cosmetic products should bear more precise indications concerning their durability.(2) For cosmetic products with a shelf life of 30 months or more, there should be an indication of the period of time after opening for which the product can be used without any harm to the consumer.(3) For this purpose, a symbol followed by the said period (in months and/or years) is provided for under Article 6(1)(c) of Council Directive 76/768/EEC.(4) The measures provided for by this Directive are in accordance with the opinion of the Standing Committee on Cosmetic Products,HAS ADOPTED THIS DIRECTIVE:Article 1Annex VIIIa to Directive 76/768/EEC shall include the symbol which appears in the Annex to this Directive.Article 2Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 11 September 2004. They shall forthwith communicate to the Commission the text of those provisions and a correlation table between those provisions and this Directive.When Member States adopt these measures, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such reference shall be laid down by Member States.Article 3This Directive shall enter into force on the third day following its publication in the Official Journal of the European Union.Article 4This Directive is addressed to the Member States.Done at Brussels, 5 September 2003.For the CommissionErkki LiikanenMember of the Commission(1) OJ L 262, 27.9.1976, p. 169.(2) OJ L 66, 11.3.2003, p. 26.ANNEXSymbol representing an open cream jar as provided for in Article 6(1)(c) of Council Directive 76/768/EEC(1).>PIC FILE= "L_2003224EN.002802.TIF">(1) OJ L 262, 27.9.1976, p. 169. Directive as last amended by Article 1(3) of Directive 2003/15/EC.